DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/13/2021 has been entered. Claim 20 has been amended. Claims 1-20 remain pending in this application. 

Drawings
The drawings were received on 10/13/2021.  These drawings are acceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, both the base plate and the plurality of out-of-plane ribs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
	Claims 1-9, 12, 13, 15-17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Baerveldt (US 5476445) in view of Xie (WO 2018156687).
	With regard to claim 1, Baerveldt describes a glaucoma implant and method of lowering an intraocular pressure (title, Abstract), wherein Baerveldt teaches a method for lowering (column 1 line 39-40)  intraocular pressure (Abstract) of a subject using a drainage device (10), see Fig.5, including a plate structure (38) having a geometry (Figure 5 implant (10); column 7 line 50-51): modifying (column 7 line 54) the geometry of the plate structure based on an eye condition of the subject (col.7, lines 47-55); and securing the plate structure to an eye of the subject (col.6, lines 52-55).
Although Baerveldt teaches a plate thickness between about 0.5 and about 2 mm ( column 6 line 10-11), Baerveldt fails to teach a plate thickness between about 1 nm and about 1000 nm. However, Baerveldt is concerned with the surface area of the plate, with the plate being conformed to the structure of the eye (col.7, line 48-57), Thus Baerveldt provides motivation that the thickness of the plate can be also adjusted based on the specifics of the patient eye. 

Baerveldt and Xie are analogous art, the glaucoma-draining-device art.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the 0.5- to 2-mm plate thickness, disclosed by Baerveldt, with a plate between 10 and 1000 nm thickness, as taught by Xie, to maximize the flexibility of the plate (Xie, page 9 line 7-8). Typical glaucoma drainage devices are 0.6- to 2-mm thick and cause both irritation and scarring of the eye, so it would be obvious to try a super thin, super flexible plate in order to mitigate the scaring of the eye. 
	With regard to claim 2, Baerveldt in view of Xie teaches the method of claim 1. 
Baerveldt fails to teach that the securing further comprises placing the plate structure between a sclera and a conjunctiva of the eye.
Xie teaches that the securing further comprises placing the plate structure (Abstract) between a sclera (page 4 line 18) and a conjunctiva (page 4 line 17) of the eye (page 4 line 17).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the location of the plate from between the sclera and Tenon’s capsule, as taught by Baerveldt, with a location of the plate between the sclera and the conjunctiva, as taught by Xie, to manage 	With regard to claim 3, Baerveldt in view of Xie teach the method of claim 1.
Baerveldt teaches a method (Abstract) which comprises (column 5 line 27-29) inserting (column 6 line 47-51) a tubing (Figure 1 drainage tube (50); column 5 line 32) into an anterior chamber (Figure 1 anterior chamber (30); column 5 line 16) of the eye (12) to divert (column 7 line 16-20) a portion of fluid (column 5 line 42-43) from inside the eye (12) to the plate structure (38), whereby the plate structure forms an external reservoir (Figure 1 large drainage bleb (52); column 5 line 49).
	With regard to claim 4, Baerveldt in view of Xie teaches the method of claim 3.  Baerveldt teaches an inserting (column 6 line 47-51) comprises (column 5 line 27-29) inserting (column 6 line 47-51) the tubing (Figure 1 drainage tube (50); column 5 line 32) into an anterior chamber (Figure 1 anterior chamber (30) of the eye (12) through a limbal region (column 6 line 36-37).

	With regard to claim 5, Baerveldt in view of Xie teaches the method of claim 3. Baerveldt teaches an inserting (column 6 line 47-51) comprises (column 6 line 35-36) modifying a geometry (column 6 line 29-30) of the tubing (41) based on the eye condition (column 1 line 31-32) of the subject (12).
	With regard to claim 6, Baerveldt in view of Xie teaches the method of claim 5. Baerveldt teaches a geometry (column 6 line 54) of the tubing (41) is configured (Figure 1 temporary suture (67); column 6 line 54-55) to adjust fluid penetration (column 6 line 56). 
	With regard to claim 7, Baerveldt in view of Xie teaches the method of 
	Baerveldt fails to teach that the plate structure comprises a biocompatible material selected from the group consisting of aluminum oxide, hafnium oxide, silica, titanium nitride, titanium carbide, a derivative thereof, and a combination thereof.
	Xie teaches that the plate structure comprises a biocompatible material (page 12 line 9-11): aluminum oxide (page 13 line 19-21).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the SILASTIC polymer, as disclosed by Baerveldt, with the silicon oxide, as taught by Xie, to minimize foreign body reactions (Xie, Abstract).
	With regard to claim 8, Baerveldt in view of Xie teaches the method of claim 3.  
	Baerveldt fails to teach a tubing comprises a biocompatible polymer.
	Xie teaches a tubing (page 11 Line 15) comprises a biocompatible polymer (page 11 line 11-15). 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-descriptive tube, as disclosed by Baerveldt, with the biocompatible tube, as taught by Xie, to minimize foreign body reactions (Xie, Abstract).
	With regard to claim 9, Baerveldt in view of Xie teaches the method of claim 1. Baerveldt teaches that the lowering (column 1 line 39-40) intraocular pressure (column 1 line 40-43) is configured to treat glaucoma induced visual 
	With regard to claim 12, Baerveldt in view of Xie teaches the method of claim 11. Baerveldt teaches a plate structure (38) is configured (Figure 3) to create a drainage pathway (Abstract) from the anterior chamber (Abstract) to an external reservoir (52) formed by the plate structure. 
	With regard to claim 13, Baerveldt teaches a system (10) for lowering intraocular pressure (Abstract) of a subject (12) comprising: a plate structure (38) for creating an external reservoir (52) on a surface of an eye (F1), the plate structure having a thickness ( column 6 line 10-11), wherein the plate structure comprises a plate structure having a geometry ( column 7 line 50-51) adapted based on an eye condition ( column 6 line 54-55) of the subject.
	Baerveldt fails to teach that the plate structure having a thickness between about 1 nm and about 1000 nm. 
	Xie teaches that the plate structure (Abstract) having a thickness between about 1 nm and about 1000 nm (page 13 line 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the 0.5- to 2-mm plate thickness, disclosed by Baerveldt, with the plate between 10 and 1000 nm, similar to that taught by Xie, to maximize the flexibility of the plate (Xie, page 9 line 7-8).	
	With regard to claim 15, Baerveldt in view of Xie teaches the system of claim 13. 
	Baerveldt fails to teach the plate structure comprises a biocompatible material selected from the group consisting of aluminum oxide, hafnium oxide, 
	Xie teaches the plate structure comprises a biocompatible material (page 12 line 9-11): aluminum oxide (page 13 line 19-21).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the SILASTIC polymer disclosed by Baerveldt, with the silicon oxide, as taught by Xie, to minimize foreign body reactions (Xie, Abstract).
	With regard to claim 16, Baerveldt in view of Xie teaches the system of claim 13. Baerveldt teaches a tubing (41), adapted for diverting (column 7 line 16-20) a portion of intraocular fluid (Abstract) to the external reservoir (52).
	With regard to claim 17, Baerveldt in view of Xie teaches the system of claim 16. 
Baerveldt fails to teach a tubing comprises a biocompatible polymer.	
	Xie teaches a tubing (page 11 Line 15) comprises a biocompatible polymer (page 11 line 11-15). 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-descriptive tube, as disclosed by Baerveldt, with the biocompatible tube, as taught by Xie, to minimize foreign body reactions (Xie, Abstract).
	With regard to claim 20, Baerveldt in view of Xie teaches the system of claim 19. Baerveldt teaches a plate structure (38) is configured (Figure 3) to . 

	Claims 11 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Baerveldt in view of Xie as applied to claims 1 and 13 above, and further in view of Nordquist (US 6102045).
	With regard to claim 11, Baerveldt in view of Xie teaches the method of claim 1. 
Baerveldt in view of Xie fails to teach that the plate structure is configured to extend into an anterior chamber of the eye.
	Nordquist describes a filtering implant for lowering intraocular pressure in an eye, wherein Nordquist teaches that a plate structure (Figure 1 implant (10); column 6 line 36-37) is configured (column 6 line 37-38) to extend into an anterior chamber of the eye (column 7 line 16-20).
Baerveldt, Xie and Norquist are analogous art, the glaucoma-draining-device art.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tube, as disclosed by Baerveldt in view of Xie, with a neck connection, as taught by Nordquist, to lower intraocular pressure by draining aqueous humor from the anterior chamber of the eye while simultaneously mechanically inhibiting wound healing at the surgical site (Nordquist, column 1 line 18-20).  Nordquist reads, “The method involves preparing and implanting the device within the eye such that it extends from the anterior chamber of 
	With regard to claim 19, Claim 19 recites substantially the same claim language as claim 11, and is rejected for the same reasons. 

	Claims 10 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Baerveldt in view of Xie, as applied to claims 1 and 13 above, and further in view of Juan (US 20110112546).
	With regard to claim 10 and 18, Baerveldt in view of Xie teaches the method of claim 1. 
	Baerveldt in view of Xie fails to teach limitations: comprising implanting the drainage device into the eye using an insertion device.
	Juan describes an ocular implant tool and method (Figure 1, Abstract), wherein Juan teaches a method (Abstract) comprising implanting (Abstract) the drainage device (Abstract) into the eye using an insertion device (Figure 7A glide (705); p57 sentence2).
Baerveldt in view of Xie and Juan are analogous art, the glaucoma-draining-device art.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the by-hand/by forceps method and device disclosed by Baerveldt in view of Xie, with a glide, as taught by .

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no art rejection. The examiner did not find art for either the base plate or the out-of-plane rib. The closest art is Baerveldt who teaches a pliable plate (38), but Baerveldt neither teaches nor suggests either a base plate or an out-of-plane rib. One of ordinary skill in the art at the time of the invention lacked motivation to combine the implant for glaucoma of Baerveldt with the super thin, super flexible plate of Bargatin (US 20170183772). 

Response to Arguments
Applicant traverses, page 6-7, the objection to the drawings. Applicant points to the specification which describes the ribs. However, as discussed above, under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims. The drawings fail to illustrate the base plate and the plurality of out-of-plane ribs. Any structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911).)

Applicant's arguments, page 9-11, filed 10/13/2021, with respect to the rejection of claims 1-13 and 15-20 under 35 USC §103 have been fully considered but they are not persuasive. 
	Applicant argues, page 9-11, that Xie fails to cure the deficiencies of Baerveldt and that the mesh plate of Xie is not a plate structure and does not include a plate structure and that Xie teaches away from using a plate. However, as discussed in the rejection above, Xie teaches a glaucoma drainage device. While the structure of the device of Xie takes on a mesh form, under the broadest reasonable interpretation of “plate”, the device of Xie is considered to be a plate as it is a flat structure used to drain fluid, similar to the plate of the claimed invention. 
	In response to applicant's argument that Xie does not disclose or suggest any techniques for producing a plate structure with the claimed thickness, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

 /TATYANA ZALUKAEVA/ Supervisory Patent Examiner, Art Unit 3781